Ingraham, J. (concurring):
The Court of Appeals seems to have held in Matter of Watson (171 N. Y. 256) that a religious corporation under section 221 of the Tax Law, as amended by chapter 458 of the Laws of 1901, is a corporation organized .under the Religious Corporations Law (Laws of 1895, chap. 723), and does not include a corporation organized under chapter 319 of the Laws of 1848, or the Membership Corporations Law (Laws of 1895, chap. 559), the test, as I understand it, being the particular acts under which the corporation was organized and not the purpose for which it was organized. I imagine that the object for .which every religious corporation exists is to “ do good to the souls and bodies of all who may come under its influence, by proclaiming to them tile truths of the Holy Bible and salvation through the Lord Jesus Christ, by giving them religious instruction, by lifting up the fallen, by aiding the tempted and encouraging them in their efforts to escape from their habits and appetites, and by providing a place to which whomsoever will may freely come for Christian worship and fellowship, for the promo*874tion of Godliness, and for mutual encouragement in the Christian life,” the purposes for which this respondent was incorporated, and if the object for which a corporation, was incorporated is to control, I should be of the opinion that this was a religious corporation. As this corporation, however, was.incorporated under the Benevolent, Charitable, Scientific and Missionary Societies Act of 1848, and not under the Religious Corporations Law, the exemption provided in section 221 of the Tax Law (as amd. by Laws of 1903, chap. 41)* does not apply to legacies of moneys or securities bequeathed to it and I, therefore, concur.
Scott, J., concurred.
Order of Surrogate’s Court reversed, with ten dollars costs and disbursements, and order of October fifth affirmed.

 The statute has been since amended by chapter 368 of the Laws of 1906.— [Rep,